PER CURIAM.
Theron G. Hudson appeals summary denial of his petition for writ of mandamus. Appellee moves for a relinquishment of jurisdiction, conceding that the record is insufficient to support the trial court’s disposition. We believe the appropriate course is to treat this motion as confessing error. Accordingly, we reverse and remand the order appealed with directions to issue an order to show cause and to conduct such other proceedings as may be appropriate and necessary.
REVERSED AND REMANDED.
. JOANOS, C.J., and ERVIN and ALLEN, JJ., concur.